TWEATI'ORNEYGENERAL
                        OF TEXAS
                            AURTIN.      ‘J%XAS   78711




                                       November   8, 1974


The Honorable    M.   L.   Brockette                   Opinion No.   H-   446
Commissioner   of Education
Texas Education Agency                                 Re:   Validity of contrac,t
                                                             between State Board of
The Honorable Bevington Reed                                 Education and Coordinating
Commissioner     of Higher Education                         Board for coordination     of
Coordinating   Board                                         post-secondary    technical-
Texas College and University   System                        vocational education and
Austin,  Texas                                               related questions.




     You have requested our opinion concerning the authority of the State
Board of Education and the Coordinattng        Board,  Texas College and
University   System,   to enter into an interagency   agreement    regarding the
administration    of technical-vocational   programs   in post-secondary    insti-
tutions.

     Section 61,067,  Texas Education Code, specifically    allows the Coor-
dinating Board to “contract with any other state governmental      agency
     ~ to reduce duplication and a~ehieve better use of personnel and
facilities. ” However the Coordinating    Board “shall perform only the
functions which are enumerated    0 0 D [by statute].”  See, 61. 021,, Texas
Education Code.

    General authority fey interagency       agreements   is granted by Art. 4413(32),
V. T. C. S. s the Interagency   Cooperation   Act,  Section  4 of this act requires
advance approval,of     the agreement   or contract by the Board of Control.      The
considerations    to be passed on by the BoaPd of Control are set out i.n Section
5, which provides:

            No agreement      or contract may be entered into or
        performed   which wiP1 requi.re or permit an agency of
        the State to exceed its constitutional     or statutory duties
        and responsibilities,    or the Iimitations   of its appropri-
        ated funds.   In reviewing proposed agreements         or

                                             po 2056
The Honorable   MiI. L. Brockette
The Honorable   Bevington Reed, page 2       (H-446)




       contracts  of the character  described in this Act,
       the Board of Control is authorized and directed
       to consider the foll.owing factors,  which shall
       not be construed to be excl.usive:

            (a) Whether the services     specified are
       necessary  and essential    for activities and work
       that are properly within the statutory f-unctions
       and programs    of the affected agencies of the
       State Government:




    It is our opinion that since review of the validity of a proposed inter-
agency agreement     or contract is withi,n the statutory responsibility  of
the Board of Control,    your questions concerning a particular    proposal
should be addressed    initially to that office. -See Attorney General Opinion
H-407 (1974).

                            SUM~MARY

            Questions concerning the validity of a proposed
       interagency   agreement  should be submitted initially
       to the Board of Control for its determination.

                                       Very truly yours,




                                       JOHN L. HILL
                                       Attorney General      of Texas




h%aLM
DAVID M. KENDALL,        Chairman
Opinion Committee
                                       pe 2057